DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-15, 22-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarron et al. (US 2017/0111028 A1).
Regarding claim 1, McCarron discloses a method for preparing a crystalline bulk layer (62, 64) having a desired c-axis tilt, the method comprising: depositing a first portion (62) of the bulk layer (AlN) onto a substrate (52) (fig. 7; pars. 0133 and 0149) at a first incidence angle (par. 0134: sputtering “with the target surface being non-parallel to (e.g., oriented 15 to 55 degrees apart from) the support surface”), the first portion having a first c-axis tilt (par. 0133); and depositing a second portion (64) of the bulk layer (AlN) onto the first portion at a second incidence angle that is smaller than the first incidence angle (par. 0134: “first nonzero angle relative to a support surface, and a collimator is arranged at a second nonzero angle relative to the support surface, wherein the first nonzero angle is greater than the second nonzero angle”), the second portion having a second c-axis tilt that substantially aligns with the first c-axis tilt, thereby preparing the crystalline bulk layer having the desired c-axis tilt (pars. 0133, 0136 and 0149: both bulk portions, 62 and 64, are disclosed as being deposited with a c-axis tilt in a range including 35 degrees).
Regarding claim 2, McCarron discloses the method of claim 1, wherein the first portion, the second portion, or both are deposited under deposition conditions comprising a pressure of less than 5 mTorr (par. 0133: “0.7 to 3 mTorr”).
Regarding claim 3, McCarron discloses the method of claim 2, wherein the pressure is from 1 mTorr to 4 mTorr (par. 0133: “0.7 to 3 mTorr” includes 1-3 mTorr).
Regarding claim 4, McCarron discloses the method of claim 1, wherein the first incidence angle (sputtering angle to target surface) is 35 degrees to 85 degrees (“target surface being… 15 to 55 degrees”: par. 0134).
Regarding claim 5, McCarron discloses the method of claim 1, wherein the first c-axis tilt is 10 degrees to 85 degrees (0 to 35 degrees: par. 0133).
Regarding claim 6, McCarron discloses the method of claim 1, wherein the first c-axis tilt is 35 degrees to 80 degrees (35 degrees: par. 0133).
Regarding claim 7, McCarron discloses the method of claim 1, wherein the first c-axis tilt is 35 degrees to 52 degrees (35 degrees: par. 0133).
Regarding claim 11, McCarron discloses the method of claim 1, wherein the second incidence angle is 0 degrees or greater and up to 35 degrees (pars. 0133 and 0136).
 Regarding claim 12, McCarron discloses the method of claim 1, wherein the crystalline bulk layer has a thickness of 1,000 Angstroms to 30,000 Angstroms (500 to 2,000 Angstroms, or 4,000 to 26,000 Angstroms or a combination of those thicknesses: par. 0140).
Regarding claim 13, McCarron discloses the method of claim 12, wherein the thickness is between 3,000 Angstroms and 30,000 Angstroms (par. 0140).
Regarding claim 14, McCarron discloses the method of claim 1, wherein the first portion comprises AlN (par. 0149).
Regarding claim 15, McCarron discloses the method of claim 1, wherein the second portion comprises AlN (par. 0149).
Regarding claim 22, McCarron discloses the method of claim 1, wherein depositing the first portion of the bulk layer and the second portion of the bulk layer is performed in a deposition system comprising at least one linear sputtering apparatus, a substrate table comprising a support surface supporting the substrate, and a collimator (par. 0133).
Regarding claim 23, McCarron discloses the method of claim 22, wherein depositing the first portion of the bulk layer is performed using the collimator (par. 0133).
Regarding claim 25, McCarron discloses the method of claim 22, wherein the deposition system comprises a first linear sputtering apparatus and a second linear sputtering apparatus, and wherein the method further comprises translating the support surface between a first position proximate the first linear sputtering apparatus and a second position proximate the second linear sputtering apparatus (par. 0133).
Regarding claim 26, McCarron discloses the method of claim 22, further comprising biasing the collimator, the substrate table, or both to an electrical potential other than ground (Abstract; par. 0133).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCarron, in view of Kawabata et al. (JP 2004-002152 A; PDF copy of translation provided concurrently by Examiner).
Regarding claim 8, McCarron discloses all of the elements of the current invention as detailed above with respect to claim 1. McCarron further discloses that a bulk crystal layer having a c-axis tilt of 40 degrees to 50 degrees is desirably deposited (pars. 0133 and 0136). McCarron, however, does not explicitly disclose that the first c-axis tilt is 40 degrees to 50 degrees.
Kawabata teaches that it is well known to provide a bulk crystal layer (par. 0001) with a first c-axis tilt that is 40 degrees to 50 degrees (pars. 0023-0025).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of McCarron to incorporate the preferred c-axis tilt of the first portion being 40 degrees to 50 degrees of Kawabata. Initially it is noted that McCarron discusses forming at least one layer with the claimed c-axis tilt. Kawabata simply serves to demonstrate that the precursor seed layer could also be deposited having the claimed tilt angle range. Moreover, there is no indication that any special steps were devised or required, nor that any surprising results came from selecting the preferred product c-axis tilt angle. Accordingly, PHOSITA would have realized that the two layers of McCarron could readily be deposited such that the first c-axis tilt is 40 degrees to 50 degrees, and would have done so with reasonable expectations of success.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCarron, in view of Grannen et al. (US 2011/0121689 A1).
Regarding claims 10 and 16, McCarron discloses all of the elements of the current invention as detailed above with respect to claim 1. McCarron, however, does not explicitly disclose depositing a seed layer prior to deposition of the first portion of the bulk layer (claim 10) and/or the substrate comprises a seed layer on which the first portion of the bulk layer is deposited (claim 16).
Grannen teaches that it is well known to perform a related method for preparing a crystalline bulk layer (105 and/or 106) having a c-axis tilt (107, 108), the method comprising: depositing a first portion (105) of a bulk layer (AlN) onto a substrate (101, 102 and/or 109) (figs. 1A and 5; pars. 0030 and 0050-0057); and depositing a second portion (106) of the bulk layer (AlN) onto the first portion, the second portion having a second c-axis tilt (108) that substantially aligns with the first c-axis tilt (107) (figs. 1A and 5; par. 0030); further comprising depositing a seed layer (109) prior to deposition of the first portion of the bulk layer (claim 10) and/or wherein the substrate comprises a seed layer (109 and/or 110) on which the first portion of the bulk layer is deposited (claim 16) (figs. 1A and 5; pars. 0030-0031).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of McCarron to incorporate the deposited substrate seed layer of Grannen. McCarron disclosed the use of a seed layer (62) as a known precursor layer to piezoelectric bulk crystal layer(s). Grannen demonstrates that it was well known to apply multiple bulk crystal layers and to deposit them onto one or more seed layers. Accordingly, PHOSITA would have realized that the old method of McCarron could be readily and predictably used with the well-known repeated layering of Grannen in order to form a bulk crystal piezoelectric product which exhibits the desired properties. Moreover, there is no indication that any special steps were derived or required to simply use the repeating layers of Grannen in the method of McCarron, nor is there evidence that there were any surprising results from this obvious combination.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McCarron, in view of Araki et al. (US 2011/0062016 A1).
Regarding claim 24, McCarron discloses all of the elements of the current invention as detailed above with respect to claim 22. McCarron further discloses that the first portion of the bulk material layer can be deposited without using the at least one linear sputtering apparatus (par. 0133: “In certain embodiments, the first collimator may be omitted for growth of the crystalline seed layer”). McCarron, however, does not explicitly disclose that depositing the second portion of the bulk material layer is performed without using the at least one linear sputtering apparatus and the substrate table comprising the support surface supporting the substrate.
Araki teaches that it is well known to perform a related method for preparing a crystalline bulk layer (Title; Abstract), the method comprising: depositing a first portion (2) of a bulk material layer (2-10) onto a substrate (1); and depositing a second portion (any of 3-10) of the bulk material layer onto the first portion (fig. 1-8; pars. 0068-0075); wherein depositing the second portion of the bulk material layer is performed without using the at least one linear sputtering apparatus and the substrate table comprising the support surface supporting the substrate (depositing of the layer is performed by a mobile DC magnetron sputtering apparatus: pars. 0070-0074).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of McCarron to incorporate the depositing of more than one layer of bulk material using a magnetron sputtering device and without using a linear sputtering apparatus and substrate table comprising a support surface supporting the substrate of Araki. As indicated above, McCarron discloses depositing at least one bulk crystal layer without the use of a linear sputtering apparatus. Accordingly, Araki simply serves to demonstrate that it would have been obvious to have deposited more than one bulk crystal layer without the use of a linear sputtering apparatus and substrate table. PHOSITA would have realized that there are numerous other devices capable of placing bulk material layers and would have selected them based upon their well-established applicability in deposition of the preferred layer material(s).
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
“Applicant asserts that McCarron fails to teach "depositing a second portion of the bulk layer onto the first portion at a second incidence angle that is smaller than the first incidence angle," as recited by claim 1. The Examiner cites solely to paragraph [0134] of McCarron as teaching this element. To start, the Examiner characterizes the angle between the target surface and the support surface of McCarron as the "first incidence angle" of claim 1. Then, the Examiner characterizes the angle between the collimator and support surface of McCarron as the "second incidence angle," of claim 1. Applicant disagrees with this characterization of McCarron and asserts that the "first and second nonzero angles" referred to in cited paragraph [0134] of McCarron are not incidence angles, but rather, angles that are complimentary to incidence angles.”
Respectfully these mischaracterizations of the prior art and of the anticipation rejection are not compelling. First it is noted that the examiner did not solely cite paragraph [0134] and in fact the Examiner explicitly quoted limitations pertinent to the argued limitation. Further, the Examiner cited paragraphs [0133 and 0136] which were roundly ignored in the Applicant’s arguments. In addition, the Applicant subsequently relies upon limitations and figures from the original disclosure which are not elements of the actually recited claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an incidence angle is "the angle at which atoms are deposited onto a substrate, measured as the angle between the deposition pathway and a normal of the surface plane of the substrate." This can be visualized below in annotated Fig. 2A of Applicant's Specification.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  If the Applicant had wished for those limitations to be required by the claims, then the most recent filing would have been an ideal opportunity to include them in the claims; however, the Applicant has elected not to do so. Still further, it is quite clear in numerous portions of McCarron that the intention for the method is to deposit the bulk material layers at the cited different angles. McCarron clearly states: “Systems and methods for growing… piezoelectric material with a c-axis that is tilted (e.g. 25 to 50 degrees) relative to normal of a face of a substrate are provided” (Abstract) “A deposition system includes a linear sputtering apparatus, a translatable multi-aperture collimator, and a translatable substrate table” (Abstract). It is quite clear that the intention of these translatable devices is for them to be moved, and their angles changed, as is well understood. That intent is carried throughout the disclosure: 
“the first linear sputtering apparatus… is configured for growth of a crystalline seed layer… including a c-axis having an orientation distribution predominantly in a range of from 0 degrees to 35 degrees relative to normal of a face of the at least one wafer; and the second linear sputtering apparatus and the second collimator are configured for growth of a hexagonal crystal structure piezoelectric material bulk layer over the crystalline seed layer… including a c-axis having an orientation distribution predominantly in a range of from 30 degrees to 50 degrees relative to normal of a face of the at least one wafer” (par. 0057); “the first growth step includes translating the substrate table supporting the at least one wafer structure during deposition of the crystalline seed layer over the at least one wafer structure, and the second growth step includes translating the substrate table supporting the at least one wafer structure during deposition of the hexagonal crystal structure piezoelectric material bulk layer over the crystalline seed layer.
[0065] In certain embodiments, the second target surface is oriented 15 to 55 degrees apart from a face of the at least one wafer structure.” (pars. 0064-0065).

In order to avoid an overly long and duplicative rejection, The examiner did not previously (or currently) cite each and every instance of supporting evidence for the anticipation rejection; however, it is evident that the method of McCarron clearly intended for at least two deposition angles in order to achieve the c-axis tilt and incidence angle of deposition as currently presented and argued. Moreover, the previously and currently cited paragraphs [0133, 0134 and 0136] make it clear that the angles cited are not “complementary” to the deposition incidence angles, but are in fact the angles between the deposition device and the substrate table, and that necessarily, the deposition would occur at those angles, because the deposition device does not refract or reflect the material to be deposited, instead depositing the AlN directly. That is the cited paragraphs explicitly state that e.g. the “deposition system is configured for growth of… bulk layer… in a range of from 25 degrees to 50 degrees relative to normal of a face of a substrate or wafer received by the support surface” (par. 0136), and that this process is done by “using a target surface and a collimator that are angled differently relative to a substrate or wafer in different growth steps” (par. 0133).
Accordingly, all of the currently presented and argued limitations and elements of claim 1 have been shown to be anticipated by McCarron and all of the Applicant’s arguments on the merits have been answered. 
The remainder of the Applicant’s arguments (directed to the 103 rejections) merely allege that the secondary references do not cure the purported deficiencies of McCarron as it is applied to claim 1, and do not present new arguments on the merits. Thus, they are not compelling for the same reasons as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Araki et al. (US 2011/0062016 A1) is considered of particular relevance as it discloses a method of angled deposition of a bulk crystalline layer (AlN), wherein the incidence angle is adjusted in order to establish the desired growth (Title; Abstract; figs. 4-5, 22; par. 0027).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729